DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0022115 A1 Byren (herein “Byren”) in view of US 2012/0297969 A1 King et al. (herein “King”).
Regarding claims 1 and 19, Byren discloses in Figs. 2-4 (wherein, although Fig. 2 is labeled prior art, it is incorporated by reference, para [0029]), a system comprising: a high energy laser (HEL) (para [0015]) configured to transmit a HEL beam aimed at a first location on an airborne target ([0050]); a beacon illuminator (BIL) (244) configured to transmit a BIL beam aimed at a second location on the target, wherein the second location is offset from the first location (para [0050], wherein the target is illuminated over an angle, thus providing a second location different from the first); at least one fast steering mirror (FSM) (220) configured to steer the BIL beam to be spatially and angularly offset from the HEL beam and to correct for jitter ([0051]). 
Byren is silent as to using a Coude path FSM, however, King discloses at least one Coude path FSM (710, 765) configured to simultaneously receive both the HEL beam and the BIL beam and steer the HEL beam and the BIL beam to correct for atmospheric jitter of the HEL beam and the BIL beam while maintaining the offset of the BIL beam from the HEL beam ([0008, 0084]). King teaches that this ensures proper beam location and orientation 
The functional recitations in the claims (e.g. “configured to …”) do not patentably distinguish if the function is not supported by sufficient structure to distinguish from the structure of the prior art.  If the prior art shows the same claimed structure, the prior art is capable of performing the function.  If the prior art shows the same claimed structure, but is incapable of performing the function, then the claim does not recite sufficient structure to support the functional recitation.  Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  (See M.P.E.P. 2114 [R-1]). This applies to claim 1 and all subsequent claims.
In this case, King discloses two FSMs which are capable of simultaneously receiving both beams and steering both beams, thus meeting the claimed limitations. 

	Regarding claims 2, 11, and 20, King discloses the at least one Coude path FSM (710, 765) is configured to receive the HEL beam and the BIL beam after the at least one FSM steers the BIL beam (paras [0008, 0084]).
	Regarding claim 3, Byren discloses in Figs. 2-4 a camera (217) configured to receive reflected energy of the BIL beam and the HEL beam reflected off the target.
Regarding claims 4, 13, and 21 (see rejection of claim 3 above for camera), Byren discloses in Figs. 2-4 at least one controller (224) configured to: process the reflected energy received by the camera to generate images; estimate the atmospheric jitter based on the images (para [0051]); control movement of the at least one FSM to adjust the offset of the BIL beam from the HEL beam (para [0049]); and control movement of the at least one Coude path FSM to correct for the atmospheric jitter (para [0051]).
Regarding claims 5 and 14, Byren and King are silent as to uplink and downlink jitter. However, it would have been obvious to one of ordinary skill in the art to compensate for both uplink and downlink jitter, depending on the direction the laser beam is traveling. Accounting for and compensating for all jitter is obviously desirable for the most accurate results. Only accounting for and correcting partial jitter would lead to inaccuracies and defeat the purpose. Therefore, it would have been obvious to one of ordinary skill in the art to account for both uplink and downlink jitter.
Regarding claims 6, 15, and 22, Byren discloses in Figs. 2-4 an aperture sharing element (26) configured to receive and reflect the HEL beam and the BIL beam while allowing a return spot of the BIL beam reflected off the target to pass through to the camera (paras [0026, 0030, 0041]).
Regarding claims 7 and 16, Byren discloses in Figs. 2-4 a high speed mirror configured to stabilize the return spot of the BIL beam reflected off the target before being received at the camera (paras [0028, 0051]).
Regarding claims 8 and 17, Byren and King are silent as to specifically using an SWIR camera. However, selecting the appropriate camera to most accurately and precisely capture the image in the desired context requires only routine skill in the art, and ensures desirable results. IT would have been obvious to one of ordinary skill in the art to use an SWIR camera. 
Regarding claims 9 and 18, Byren discloses in Figs. 2-4 a deformable mirror configured to receive both the HEL beam and the BIL beam and change a shape of a surface to correct for atmospheric wavefront errors (paras [0037, 0049]).
Regarding claim 10, Byren discloses in Figs. 2-4 (wherein, although Fig. 2 is labeled prior art, it is incorporated by reference, para [0029]), a jitter correction system comprising: 
at least one fast steering mirror (FSM) configured to receive a beacon illuminator (BIL) beam transmitted by a BIL (244) and steer the BIL beam to be spatially and angularly offset from a high energy laser (HEL) beam transmitted by a HEL ([0015]), wherein the HEL beam is aimed a first location on an airborne target, the BIL beam is aimed at a second location on the target, and the second location is offset from the first location (para [0050], wherein the target is illuminated over an angle, thus providing a second location different from the first).
Byren is silent as to using a Coude path FSM, however, King discloses at least one Coude path FSM (710, 765) configured to simultaneously receive both the HEL beam and the BIL beam and steer the HEL beam and the BIL beam to correct for atmospheric jitter of the HEL beam and the BIL beam while maintaining the offset of the BIL beam from the HEL beam ([0008, 0084]). King teaches that this ensures proper beam location and orientation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883